Name: Commission Regulation (EEC) No 1442/91 of 30 May 1991 fixing the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof for the period 1 to 16 June 1991
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 137/32 Official Journal of the European Communities 31 . 5 . 91 COMMISSION REGULATION (EEC) No 1442/91 of 30 May 1991 fixing the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof for the period 1 to 16 June 1991 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 For the period 1 to 16 June 1991 , the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 shall be as follows : Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1 199/90 (2), and in particular Article 3 thereof, (ECU/100 kg net) Spain Portugal OtherMember States 12,31 10,13 13,82 The minimum price shall refer to products ex-producers packaging stations. Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is fixed, as from the 1991 /92 marketing year at 105 % of the average withdrawal price calculated in accordance with the first indent of Article 18 ( 1 ) (a) of Council Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 3920/90 (4); whereas the minimum prices for Spain and Portugal are fixed at 130 % and 105 % respectively of the average withdrawal prices applying in those Member States for the marketing year in question ; whereas the minimum price must be fixed on the basis of the basic and buying-in prices fixed for the period 1 to 16 June 1991 by Council Regulation (EEC) No 1355/91 (*) and reduced by Commission Regu ­ lation (EEC) No 1441 /91 (6); Article 2 For the period 1 to 16 June 1991 , the financial compen ­ sation referred to in Article 2 of Regulation (EEC) No 1035/77 shall be as follows : (ECU/100 kg net) Whereas, pursuant to Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the diffe ­ rence between the minimum purchase price referred to in Article 1 of that Regulation and the prices obtained for the raw material in producer third countries ; Spain Portugal OtherMember States 6,29 4,11 7,8 Whereas the provisions applicable where a product harvested in Spain or Portugal is processed in another Member State should be specified on account of the diffe ­ rent amounts fixed for those Member States ; Article 3 The minimum price and the financial compensation applicable shall be those in force in the Member State where the product is harvested. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (') OJ No L 125, 19 . 5 . 1977, p. 3 . (2) OJ No L 119, 11 . 5 . 1990, p. 61 . (3) OJ No L 118 , 20 . 5 . 1972, p. 1 . Article 4 (4) OJ No L 375, 31 . 12. 1990, p. 17 . 0 OJ No L 130, 25. 5 . 1991 , p . 4 . (6) See page 30 of this Official Journal . This Regulation shall enter into force on 1 June 1991 . 31 . 5 . 91 Official Journal of the European Communities No L 137/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission